Citation Nr: 1450214	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-02 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether an overpayment of compensation benefits in the calculated amount of $4,402.13 was properly created.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1960 to August 1981.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO retroactively removed the appellant's son from his VA compensation award effective May 15, 2007, due to his son's election of Chapter 35 Dependents' Educational Assistance (DEA) benefits.  This retroactive termination of the dependency allowance for the appellant's son resulted in an overpayment of compensation benefits to the appellant in the calculated amount of $4,402.13.  

The appellant has appealed RO's determination, alleging that the overpayment at issue is invalid due to sole administrative error on the part of VA.  

In June 2014, the appellant testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the appellant's Virtual VA file.  

The Board has reviewed the appellant's VA paper claims folder in its entirety, as well as the additional records in his electronic Virtual VA and VBMS folders.  Except for the transcript of the June 2014 Board hearing, these additional records have been reviewed by the RO.  

The record on appeal shows that the appellant has requested a waiver of the debt at issue in this case.  The record available to the Board contains no indication that that the RO has considered this matter.  Thus, the Board does not have jurisdiction over the issue, and the appellant's request for a waiver of recovery of the overpayment of compensation benefits in the calculated amount of $4,402.13 is referred for appropriate action.


FINDINGS OF FACT

1.  Effective March 14, 2001, the appellant's combined disability rating exceeded 30 percent, entitling him to an additional allowance for each of his dependents, including his son born in 1986.  

2.  In an October 2008 rating decision, the RO determined that the appellant had a total service-connected disability, permanent in nature, effective May 15, 2007, thereby rendering him basically eligible for Chapter 35 Dependents' Educational Assistance (DEA) benefits.  

3.  In a December 2008 letter, the RO notified the appellant that his dependents may be eligible for Chapter 35 DEA benefits and provided him with VA pamphlet 22-73-3, Summary of Education Benefits, which explained that both a dependency allowance and Chapter 35 DEA benefits could not be paid.

4.  In an August 2009 letter, the RO advised the appellant that his son had elected to receive Chapter 35 DEA benefits, effective May 15, 2007.  Because the law prohibited payment of both a dependency allowance and Chapter 35 DEA benefits, the RO proposed to retroactively remove the appellant's son from his compensation award effective May 15, 2007, resulting in an overpayment.  The appellant was offered the opportunity to submit evidence to show why the proposed reduction should not take place, but he did not respond.  

5.  For the period from May 15, 2007, to December 30, 2008, the appellant was paid $4,402.13, in additional VA disability compensation benefits for his son based on his school attendance.  Upon the retroactive award of Chapter 35 DEA benefits to his son during the same period, VA retroactively terminated the dependency allowance paid for the appellant's son, resulting in the $4,402.13, overpayment.



CONCLUSION OF LAW

The overpayment of VA compensation benefits in the calculated amount of $4,402.13 was properly created and is a valid indebtedness.  38 U.S.C.A. §§ 3562, 5112 (West 2002); 38 C.F.R. §§ 3.500, 3.667(f), 3.707, 21.3023 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  See e.g. Reyes v. Nicholson, 21 Vet. App. 370 (2007) (holding that the provisions of 38 U.S.C. § 5103(a) do not apply to claims for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt); see also Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt).


Background

A review of the record indicates that the appellant has been in receipt of VA compensation since September 1, 1981, the day following the date of his separation from active service.  

In a May 2002 rating decision, the RO increased the combined rate of the appellant's VA compensation to 80 percent, effective March 14, 2001, thereby entitling him to an additional allowance for each of his eligible dependents.  38 U.S.C.A. § 1115 (West 2002).

Following the appellant's submission of the necessary information, including a completed VA Form 21-686c (Declaration of Status of Dependents) and VA Form 21-674 (Request for Approval of School Attendance), the appellant was awarded additional compensation for his dependents, including his son who was born in 1986.  The record shows that the dependency allowance for the appellant's son was thereafter continued beyond his eighteenth birthday based upon his pursuit of a course of instruction at an approved educational institution.  38 C.F.R. § 3.667(a) (2014).

In an October 2008 rating decision, the RO determined that the appellant had a total service-connected disability, permanent in nature, effective May 15, 2007, thereby rendering him basically eligible for Chapter 35 Dependents' Educational Assistance (DEA) benefits.  

In a December 2008 letter, the RO notified the appellant of its decision and further notified him that his dependents may be eligible for Chapter 35 DEA benefits.  He was advised that VA pamphlet 22-73-3, Summary of Education Benefits, had been enclosed for his review which explained the program.  The Board notes that VA pamphlet 22-73-3 includes an explanation that both dependency allowances and Chapter 35 DEA benefits could not be paid and that any dependency allowance would be terminated when DEA benefits were elected.  

In February 2009, the appellant's son submitted a claim for Chapter 35 DEA benefits.  

In an August 2009 letter, the RO advised the appellant that his son had elected to receive Chapter 35 benefits, effective May 15, 2007.  The RO explained that the law prohibited the payment of both a dependency allowance and Chapter 35 benefits.  Thus, the RO proposed to retroactively remove the appellant's son from his compensation award (i.e. retroactively terminate the dependency allowance payable for his son) effective May 15, 2007, the effective date of his son's election of Chapter 35 DEA benefits.  The appellant was advised that his payments would continue at the present rate for 60 days so that he could submit evidence to show why the proposed reduction should not take place.  He was further advised that he could minimize any potential overpayment by asking that his payments be reduced immediately while his case was being reviewed.  The RO indicated that, if he waited more than 60 days to submit additional evidence, the proposed adjustment would go into effect and his benefits would continue at that rate while the evidence was considered.  

The appellant did not respond to the RO's letter, and in December 2009, the RO advised the appellant that his son had been removed from his compensation award effective May 15, 2007, due to his election of Chapter 35 DEA benefits as of that date.  The RO advised the appellant that its actions had resulted in an overpayment which was subject to repayment.  

In a subsequent December 2009 letter, VA's Debt Management Center (DMC) advised the appellant that the amount of the overpayment was $4,402.13.  

Later that month, the appellant initiated an appeal of the determination, arguing that the debt at issue was due to sole administrative error on the part of VA.  He claimed that he did not know that he would continue to receive compensation for his son after the DEA award was processed and that VA should have automatically terminated his son's dependency allowance when he elected Chapter 35 benefits.  

At his June 2014 hearing, the appellant testified that, upon learning he had been awarded compensation at the 100 percent rate, he advised his son that he would be entitled to educational benefits.  He indicated that his son advised him that he was going to apply for benefits through his school.  The appellant testified, however, that he did not know that the law prohibited payment of both a dependency allowance and Chapter 35 benefits.  He indicated that "I never knew that we could not get both."  See Transcript at page 7.  The appellant further testified that he did not recall seeing the August 2009 letter from the RO notifying him of the proposed termination of his dependency allowance effective May 15, 2007, due to his son's election of Chapter 35 benefits.  The appellant stated that it was not until VA thereafter withheld his compensation for a month and a half to recoup the overpayment that he realized what was happening.  He indicated that this had caused him a financial hardship, as he was retired and had a very large family with many financial obligations.  


Applicable Law

In general, any veteran whose disability is rated not less than 30 percent shall be entitled to additional compensation for his or her eligible dependents, including a child under the age of 18 years.  38 U.S.C.A. § 1115 (West 2002).  That additional compensation may be extended beyond the child's eighteenth birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's eighteenth birthday.  38 C.F.R. § 3.667(a)(1) (2014). 

In general, Chapter 35 educational assistance is payable to a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 C.F.R. § 21.3021 (2014).  

However, payment of both a dependency allowance as part of a veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 (2014).

A child who is eligible for educational assistance and who is also eligible for a dependency allowance as part of a veteran's disability compensation based on school attendance must elect whether he or she will receive educational assistance or compensation.  An election of educational assistance is a bar to subsequent payment of compensation on account of the child based on school attendance on or after the age of 18 years.  38 38 C.F.R. § 21.3023 (2014).  


Analysis

After carefully reviewing the record on appeal in light of the appellant's contentions, the Board concludes that the overpayment of VA compensation benefits at issue in this case was properly created.

As set forth above, the appellant's son sought and received Chapter 35 DEA benefits, effective May 15, 2007.  As noted, payment of both a dependency allowance as part of the Veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited by law.  38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f)(1), 3.707, 21.3023(a).  The file indicates that, once his son elected to receive the Chapter 35 educational benefits effective May 15, 2007, the RO appropriately removed the dependency allowance for appellant's son, effective May 15, 2007, resulting in the overpayment at issue here.  

It is clear from the law that the appellant is not legally entitled to additional disability compensation for his son after May 15, 2007, when his son began receiving Chapter 35 DEA benefits.  Indeed, the appellant has not specifically disputed the termination of the dependency allowance for his son or the amount of the calculated overpayment.  Rather, the appellant contends that he should not be charged with the overpayment because he did not know that both a dependency allowance and Chapter 35 benefits were not concurrently payable and that VA should not have paid him a dependency allowance for his son after his son elected Chapter 35 benefits.  

Given the appellant's contentions that the debt at issue here was created through no fault of his own, the Board has carefully considered the concept of sole administrative error.

Under 38 U.S.C. § 5112(b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  See also 38 C.F.R. § 3.500(b)(2) (2014).  "Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  The Board notes, however, that sole administrative error may be found to occur only in cases where the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, such error contemplates that neither the appellant's actions nor his failure to act contributed to the erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2014).

In this case, the record shows that, as part of his award of a permanent and total disability rating, the appellant was notified that his dependents were eligible for Chapter 35 DEA benefits.  He was provided with a pamphlet that explained such benefits in detail, to include how the benefits may affect his entitlement to an additional allowance for children who elect to receive Chapter 35 benefits.  The notification was given to him after which he proceeded to encourage his son to apply for the education benefits.  Moreover, the record establishes that, in August 2009, the RO followed appropriate due process procedures by advising the appellant of the proposed reduction in his compensation based on his son's election of Chapter 35 benefits, effective May 15, 2007, and offering him the opportunity to respond, but he failed to do so.   

There is no indication that any of these notice letters were returned as undeliverable.  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Jones v. West, 12 Vet, App. 98, 100 (1998).

Although the appellant has testified that he did not know that both a dependency allowance and Chapter 35 benefits were not concurrently payable and that he could not recall ever having seen the August 2009 due process letter reference above, the Board finds that, based on both of these notification letters, the appellant should have known that he would not be entitled to the dependency allowance for his son for the same period his son elected to receive Chapter 35 benefits.  Morris v. Derwinski, 1 Vet. App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947) (holding that all persons dealing with the federal government are charged with knowledge of federal statutes and lawfully promulgated agency regulations).  In view of the foregoing, the Board must find that the overpayment at issue in this case was not due to sole administrative error.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2014).

For the reasons set forth above, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  As preponderance of the evidence is against the claim, and the benefit sought on appeal is accordingly denied. 38 U.S.C.A. § 5107(b) (West 2002).

As set forth above, the Board has referred the appellant's request for a waiver of this debt for initial consideration.  The Board is sympathetic to the appellant's contentions that he did not know or understand the consequences of his son's election of Chapter 35 DEA benefits and that repayment of the resulting debt resulted in financial hardship.  The appellant is advised that, in determining whether to grant a waiver, VA considers six elements, including a balancing of VA's fault in the creation the debt and the appellant's fault in the creation of the debt, as well as whether repayment of the debt would produce financial hardship to him.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2014).  The appellant may therefore wish to raise his arguments in this regard in pursing his request for a waiver of this debt.


ORDER

The overpayment of VA compensation benefits in the calculated amount of $4,402.13 was properly created and is a valid debt; the appeal is denied.




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


